Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 12, 15-17, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) (of record) in view of Kuhn (U.S. 5,719,436).
As to claim 12, Bathan et al. disclose in Fig. 1 an integrated circuit package (“package system” 100), comprising: a first die (“first package integrated circuit” 108) (Fig. 1, para. [0039]); a second die (“second integrated circuit” 118) (Fig. 1, para. [0040]); a portion of a first leadframe (comprising “first package die pad” 110 & “first package lead” 112) positioned between the first and second dies (108, 118), the first die (“first package integrated circuit” 108) adjacent a first side (bottom side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the second die (“second integrated circuit” 118) adjacent a second side (top side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the first and second dies (108, 118) electrically connected to the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) being covered so that no portion of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) is exposed to an external environment (see Fig. 1, para. [0039]-[0043]); and a portion of a second leadframe (“package lead” 124) including a first surface (i.e., bottom surface) and a second surface (i.e., top surface), a distance between the first and second surfaces defining a thickness of the second leadframe (“package lead” 124) (see Fig. 1, para. [0041]-[0042]), the first surface (i.e., bottom surface) facing in a same direction as the first side (bottom side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1), the second surface (i.e., top surface) facing in a same direction as the second side (top side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1), the second die (118) electrically connected to the second leadframe 
Bathan et al. do not disclose the second die is larger than the first die.
However, Kuhn discloses in Fig. 2 an integrated circuit package comprising: a second die (“semiconductor die” 22) is larger than the first die (“semiconductor die” 23) (see Fig. 2, col. 4, lines 10-65).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Bathan et al. by having the second die is larger than the first die as taught by Kuhn in order to support the larger die, which may have different function, on the first leadframe so as to improve reliability of the package (see col. 6, line 5-27 in Kuhn). 
As to claim 15, as applied to claim 12 above, Bathan et al. and Kuhn disclose all claimed limitations including the package further including: a first molding compound (“first encapsulant” 104 ) covering the first die (108) (see Fig. 1); and a second molding compound 
As to claim 16, as applied to claims 12 and 15 above, Bathan et al. and Kuhn disclose all claimed limitations including the limitation wherein a layer of the first molding compound (“first encapsulant” 104) isolates the second die (118) from the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1 in Bathan et al.).
As to claim 17, as applied to claims 12 and 15 above, Bathan et al. and Kuhn disclose all claimed limitations including the package (100) further including: a casing (“first encapsulant” 104) made from the first molding compound (“first encapsulant”) (see Fig. 1, [0038]); and a housing (“package encapsulant” 128) made from the second molding compound (“package encapsulant”), the casing (“first encapsulant” 104) and the housing (“package encapsulant” 128) having an interlocking interface (see Fig. 1, para. [0038], [0042] in Bathan et al.).  
As to claim 29, as applied to claim 12 above, Bathan et al. and Kuhn disclose all claimed limitations including the limitation wherein the first surface (i.e., bottom surface) of the second leadframe (“package lead” 124) is closer to the outer surface (“package mounting surface” 130) of the integrated circuit package (100) than the second side (top surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1 in Bathan et al.). 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) (of record) in view of Kuhn (U.S. 5,719,436) as applied to claim 12 above, and further in view of Chen et al. (U.S 2008/0211068) (of record).
As to claims 13 and 14, as applied to claim 12 above, Bathan et al. and Kuhn disclose all claimed limitations including the limitation wherein wherein the first die (108) is electrically 
Bathan et al. in view of Kuhn do not disclose the external leads are attachable to a printed circuit board; and the second die electrically connected to the second leadframe directly via wire bonds.
Chen et al. disclose in Fig. 3 a package 10a comprising: the external leads (“leads” 16) are attachable to a printed circuit board (“PCB”, Fig. 3) (Fig. 3, para. [0032], [0038]); and the second die (“semiconductor die” 12) electrically connected to the second leadframe (“corresponding lead” 16) directly via wire bonds (“bond wire” 18, 18) (Fig. 3, para. [0030], [0032], [0038], [0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Bathan et al. and Kuhn by having the external leads are attachable to a printed circuit board; and the second die electrically connected to the second leadframe directly via wire bonds as taught by Chen et al. in order to provide additional functions to the stacked package, provide a die on the leadframe without using solder balls or bumps, and it is also easy to control and maintain the mounting die in the right position on the leadframe. 

Allowable Subject Matter
Claims 1-11, and 24-28 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: an integrated circuit package comprising: a portion of a second leadframe, separate from the first leadframe, including external leads of the integrated circuit package, a section of the portion of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817   
September 11, 2021